Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 15, 2016

The Court of Appeals hereby passes the following order:

A16D0204. WILLIE L. JONES v. THE STATE.

      Willie L. Jones pled guilty to several offenses including armed robbery. He
now seeks to appeal the trial court’s order denying his motion for an out of time
appeal.1 An order denying a motion for an out of time appeal, however, is a directly
appealable order. See, e.g., Lunsford v. State, 237 Ga. App. 696 (515 SE2d 198)
(1999).
      When a party applies for discretionary review of a directly appealable order,
we grant the application under OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. Jones shall have 10 days from the date of this order to file a
notice of appeal with the trial court. If he has already filed a notice of appeal from
the order at issue, he need not file a second notice. The trial court is instructed to
include a copy of this order in the appellate record.




      1
        In 2010, Jones came before this Court on appeal from the trial court’s denial
of his “Motion in Arrest of Judgement.” On August 11, 2011, this Court affirmed and
issued an unpublished opinion in Jones v. State (Case Number A11A1738 and
A11A0992) but did not discuss any substantive challenges to his conviction or
sentence.
Court of Appeals of the State of Georgia
                                     01/15/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.